Citation Nr: 1728016	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for varicose veins, left leg.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected varicose veins of the left leg.

3.  Entitlement to service connection for depression, to include as secondary to service-connected varicose veins of the left leg.

4.  Entitlement to a total disability rating based up individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.

The Board previously remanded this case in April 2015 for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to secondary service connection for hypertension, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the leg are manifest by persistent edema and stasis pigmentation or eczema; the Veteran does not suffer from persistent ulceration.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated depression was caused by the Veteran's service-connected varicose veins of the left leg.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's varicose veins of the left leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7120 (2016)

2.  The criteria for the establishment of service connection for depression, secondary to service connected varicose veins of the left leg, are met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Varicose Veins of the Left Leg

The Veteran contends that he is entitled to a rating in excess of 40 percent for varicose veins in his left leg.  For the reasons that follow, the Board has determined that an increase is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's disability is currently rated under Diagnostic Code 7120, which governs disability ratings for varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Under Diagnostic Code 7120, a 0 percent rating is warranted for asymptomatic palpable or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a 100 percent rating requires massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

A review of the evidence reveals the following:

The Veteran filed an application for an increased rating of his left leg varicose veins in December 2008.

The January 2009 Compensation and Pension (C&P) examination revealed that the Veteran suffered from varicose veins in his left leg.  The Veteran reported that his varicose veins prevented him from working; he was unable to walk or stand for prolonged periods of time, and he suffered from persistent pain in his leg, worsened by standing, and he was "cold" all the time.  The Veteran was unable to relieve the persistent pain.  The Veteran believed his condition had progressively worsened since its inception.

The examiner determined the Veteran currently suffered from edema, but the edema was not persistent.  Elevation of extremity, compression hosiery, and rest partially relieved the edema.  The Veteran was suffering from persistent discoloration, as well as constant pain occurring even when at rest.  After prolonged standing or walking, the Veteran suffered from aching and fatigue, relieved only by elevation and compression hosiery.  The Veteran was suffering from ulceration, but it occurred approximately two to three times a year and not persistently.

Lastly, the examiner concluded the Veteran did not suffer from erythromelalgia, or angioneurotic edema, or raynaud's phenomenon or syndrome.  The Veteran's stasis pigmentation or eczema was located on the left lower extremity over the anterior tibia area.

In March 2009, the Veteran's private physician submitted a note, in which she detailed the extent of the Veteran's condition.  She asserted that the Veteran's varicose veins required him to use compression stockings; take oral medication; and he was no longer employable due to his inability to walk or stand.  She stated that the Veteran felt pain even in bed, and his condition was progressively worsening as the surface area affected by varicose veins increased.  Lastly, the physician concluded, the Veteran's varicose veins caused, as well as aggravated, his depression.

The February 2011 C&P examination revealed that the Veteran continued to suffer from varicose veins in his left leg.  The Veteran reported that his condition remained unchanged, and he suffered from coldness and tingling in his left leg; was unable to walk or stand for prolonged periods of time, and that he used compression stockings. The Veteran believed his condition had progressively worsened since its inception.

The examiner determined the Veteran was currently suffering from persistent edema.  Elevation of extremity and compression hosiery partially relieved the edema.  The Veteran was suffering from persistent discoloration, as well as constant pain occurring even when at rest.  After prolonged standing or walking, the Veteran suffered from aching, throbbing, and a heavy feeling, relieved only by elevation and compression hosiery.  The Veteran was not suffering from ulceration.

Lastly, the examiner concluded the Veteran did not suffer from erythromelalgia, or angioneurotic edema, or raynaud's phenomenon or syndrome.  The Veteran's stasis pigmentation or eczema was located on the left lower extremity over the anterior tibia area.

The November 2016 C&P examination revealed that the Veteran continued to suffer from varicose veins in his left leg.  The Veteran reported that, since his last examination, he had continued to suffer from pain and fatigue with prolonged ambulation and prolonged standing.  The Veteran denied suffering from ulceration, emergency room visits, or hospitalization in the past 12 months.  He stated that compression hosiery resulted in a fair abatement of his symptoms.

The examiner determined the Veteran suffered from persistent stasis pigmentation, intermittent edema of extremity, and constant pain at rest.

After a review of the lay and medical evidence, the Board finds that the evidence reveals the Veteran's symptoms more nearly approximates the criteria for a 40 percent rating under Diagnostic Code 7120.  Accordingly, the Veteran is not eligible for his requested increase to 60 percent.

To become eligible for a 60 percent rating under Diagnostic Code 7120, the Veteran must suffer from persistent ulceration.  The Veteran, as discussed above, does not suffer from persistent ulceration, as demonstrated at each of his three C&P examinations, in March 2009, February 2011, and November 2016.  Moreover, the Veteran never alleges that he suffers from persistent ulceration.  Thus, an increase is not warranted.

Depression

The Veteran contends that he is entitled to secondary service connection for hypertension.  For the following reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

The Veteran's post-service treatment records demonstrate that he has received treatment for and a diagnosis of depression.

A January 2009 C&P examination revealed that the examiner determined the Veteran did not suffer from a mental condition.

In April 2009, the Veteran's private physician submitted a note in which she detailed the Veteran's symptoms related to his varicose vein condition and concluded that varicose vein condition so limited the Veteran's daily abilities that it caused emotional problems, such as lack of self-esteem and great frustration.  The physician believed the Veteran's varicose vein condition aggravated his depression or that his depression was secondary to the limitations and symptoms caused by his varicose vein condition.

In the Veteran's December 2016 examination, the examiner diagnosed the Veteran with a depressive disorder and concluded the condition was not related to the Veteran's service, but did not discuss whether or not the Veteran's condition was related to his service connected varicose veins of the left leg.

After a review of the lay and medical evidence, the Board finds the evidence is at least in equipoise and, as such, service connection on a secondary basis is warranted for the Veteran's depression. First, the Board finds that the Veteran suffers from a current disability, and, second, the evidence is at least in equipoise that the Veteran's depression was caused by the Veteran's varicose vein condition. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In reaching this conclusion, the Board finds the opinion rendered by the Veteran's private physician persuasive.  It is clear that the private physician, having treated the Veteran for quite some time, fully reviewed the Veteran's medical history and records, spoke with the Veteran about the claimed condition, and provided a fully articulated opinion supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the private physician's belief that the Veteran's service-connected varicose veins of the left leg condition caused his depression highly probative.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).

ORDER

Entitlement to an evaluation in excess of 40 percent is denied.

Entitlement to service connection for depression, on a secondary basis, is granted.


REMAND

The Veteran contends that he is entitled to service connection for hypertension, secondary to varicose veins, as well as entitlement to TDIU.  For the following reasons, the Board finds remand necessary for both issues.

First, concerning the Veteran's hypertension claim, due to evidence reasonably raised by the record, the Board finds a remand necessary to determine if the Veteran's service-connected depression causes or aggravates his hypertension.  To date, the Veteran has not received a C&P addressing this condition.

Second, concerning the Veteran's TDIU request, the Board finds a remand necessary due to the fact that it is inextricably intertwined with his grant for entitlement to service connection for depression and his pending claim for entitlement to service connection for hypertension. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a C&P examination to determine the nature and etiology of the Veteran's hypertension, and whether it is more or less likely (50 percent probability or greater) that the Veteran's hypertension is caused by or aggravated by his service-connected depression.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the hypertension and TDIU issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


